Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9, 11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “a moving range of the moveable layer in a direction along the surface is 5 mm or more and 10 mm or less”, and the claim also recites “preferably 6 mm or more”, “more preferably 7 mm or more”, “preferably 9 mm or less”, and “more preferably 8 mm or less” which are the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation “the number of constituent fibers per unit area in the region on the internal side of the moveable layer is 40% or more and 80% or less”, and the claim also recites “preferably 45% or more”, “more preferably 50% or more”, “preferably 75% or less”, and “more preferably 70% or less” which are the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation “the number of fused points between the constituent fibers per unit area in the region on the internal side of the moveable layer is 30% or more and 70% or less”, and the claim also recites “preferably 35% or more”, “more preferably 40% or more”, “preferably 65% or less”, and “more preferably 60% or less” which are the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 13 recites the broad recitation “a fiber orientation parameter in the region on the internal side of the moveable layer is 1.1 times or more and 1.1 times or less”, and the claim also recites “preferably 1.15 times or more”, “more preferably 1.2 times or more”, “preferably 1.35 times or less”, and “more preferably 1.3 times or less” which are the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (JP 2016/150127).
Regarding claims 1-2, Yamamoto et al. teach a nonwoven fabric comprising a moveable layer having front and back surfaces of the nonwoven fabric. The moveable layer has a moveable zone in which one of the front and back surfaces is moveable. Yamamoto et al. teach the upper sheet followers a user’s movement, but is silent regarding the claimed distance. Given, of the purposes of Yamamoto’s invention is to improve movement of the layer with the user’s movement, the claimed distance would have been easily arrived at through routine experimentation and in order to affect comfort. 
Regarding claim 3, Yamamoto et al. teach the back surface has fused points and the moveable layer has fused points and teaches minimizing the number of fused points in the moveable layer and thus the internal side of a moveable layer  is lower on an internal side of the moveable layer and such would have been obvious to one of ordinary skill in the art at the time of the invention to have the number of fused points in the moveable layer and thus the internal side of a moveable layer  is lower on an internal side of the moveable layer than the regions on the back surface side of the moveable layer in order to improve flexibility and feel [0038].
Regarding claims 4-6, Yamamoto et al. teach the claimed convex portion projecting form a reference surface  of the nonwoven fabric in a thickness direction, but are silent regarding the claimed specific angles. However, it would have been obvious to one of ordinary skill in the art to arrive at the claimed angle in order to affect comfort and mechanical properties as is known in the art to vary embossed shapes and form to affect nonwoven and article properties.
Claim 7, Yamamoto teach the nonwoven fabric of claim 1 formed of one sheet of nonwoven fabric.  
Regarding claims 8-9, Yamamoto et al. teach the number of constituent fibers per unit area in a region on the internal side of the moveable layer is with in the claimed range of the number of constituent fibers per unit area on the front surface side or the back surface side of the moveable layer [0023].
Regarding claims 10-11, Yamamoto et al. teach the back surface has fused points and the moveable layer has fused points and teaches minimizing the number of fused points in the moveable layer and teaches the fused point located at the apex and base of each trough and therefore it would have been obvious to one of ordinary skill in the art to arrive at the claimed number of fused points between the constituent fiber per unit area in a region on an internal side of the moveable layer within 30%-70% of the number of fused points between the constituent fibers per unit area in the region on the front surface side or back surface side of the moveable layer through routine experimentation in order to improve comfort and feel. 
Regarding claims 12-13, Yamamoto al. teach stretching the internal region of the moveable layer more than the region on the front surface and back surface of the moveable layer and thus the internal region of the moveable region has an increased fiber orientation. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to arrive at the claimed fiber orientation parameter in order to affect the mechanical properties of the fabric. 
Regarding claim 14, Yamamoto et al. teach the nonwoven fabric has a difference in a basis weight amount in the nonwoven fabric wherein the nonwoven fabric has in a region on an internal side of the moveable layer, a region in which the basis weight amount is smaller than the mount of the region on the front surface side or back surface side of the moveable layer as Yamamoto et al. teach the area 13c (internal area) has a lower fiber density  and smaller diameter than the front surface. 
Regarding claim 15, Yamamoto et al. teach constituent fibers having a sheath-core structure and teach non-heat-extensible sheath-core fibers and the non-heat-extensible fibers are on an internal side of the moveable layer. Yamamoto et al. are silent regarding the difference in sheath-core ratios of the fibers, but given Yamamoto et al. teach fusing the outer portions of the moveable layer, it would have been obvious to one of ordinary skill in the art to have the outer portions to have a higher sheath ratio as that is the portion of the fiber which contributes to the fusion property and arrive at the claimed invention. 
Regarding claim 16, Yamamoto et al. teach the heat extensible fibers are crimped and teaches non-heat-extensible sheath core fiber or rayon or cotton fibers in other areas of the nonwoven and therefore teaches the claimed difference in the number of crimped fibers per unit area in the nonwoven fabric. 
Regarding claim 17, Yamamoto et al. teach the nonwoven fabric comprising a difference in a fiber diameter in the nonwoven fabric wherein the nonwoven fabric has in a region on an internal side of the moveable layer, a region in which the fiber diameter is larger than diameter on the front surface or the back surface side of the moveable layer as Yamamoto et al. teach stretching the internal side to achieve portion 17 which has a larger diameter. 
Regarding claim 18, Yamamoto et al. teach the nonwoven having a difference in a ratio of thermal expansion and contraction as different fibers are taught such as the heat-extensible fibers and other non-heat-extensible fibers which are taught as sheath-core or cotton or rayon and Yamamoto et al. teach thermally stretching the heat-extensible fibers on an internal side of the moveable layer more than a level in the region on the front surface side or back surface side of the moveable layer. 
Regarding claim 19, an absorbent article comprising the nonwoven fabric of claim 1 is taught. 
Regarding claim 20, an absorbent article wherein the nonwoven fabric is used for the topsheet according to claim 1 is taught. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789